Citation Nr: 0606638	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of degenerative disc disease at L5-S1, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for post inflammatory 
hyperpigmentation with acne.

3.  Entitlement to service connection for fibroid cysts of 
the uterus.

4.  Entitlement to service connection for headaches.

5.  Evaluation of residual scars, status post breast 
reduction surgery, currently evaluated as 10 percent 
disabling.

6.  Evaluation of gastroesophageal acid reflux disease, 
currently rated as noncompensable.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
September 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
post inflammatory hyperpigmentation with acne, denied service 
connection for fibroid cysts of the uterus, denied service 
connection for headaches, granted service connection for 
degenerative disc disease at L5-S1, assigning a 10 percent 
disability evaluation, granted service connection for 
residual scars, status post breast reduction surgery, 
assigning a 10 percent disability evaluation, and granted 
service connection for gastroesophageal acid reflux disease, 
assigning a noncompensable disability evaluation.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing in September 2005.  A 
transcript of this hearing has been associated with the 
claims file. 

The issues of service connection for post inflammatory 
hyperpigmentation with acne, service connection for fibroid 
cysts of the uterus, service connection for headaches, 
evaluation of residual scars, status post breast reduction 
surgery, and evaluation of gastroesophageal acid reflux 
disease, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease at L5-S1 is manifest by no more 
than forward flexion of the thoracolumbar spine to 90 
degrees, a combined range of motion of the thoracolumbar 
spine to 250 degrees, and minor functional impairment.


CONCLUSION OF LAW

Degenerative disc disease at L5-S1 is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

A General Counsel opinion states that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.  Rather, 
VA need only take the proper action in accordance with 
38 U.S.C.A. § 5104.  In this case, the veteran's appeal 
arises out of her November 2003 claim for compensation for 
low back pain.  A proper VCAA letter was sent in regard to 
that issue in November 2003.  The veteran was notified of the 
February 2004 rating decision which granted her claim for 
service connection.  Her appeal of the evaluation relates to 
that claim, but arises after the beginning of the claims 
process.  The veteran was provided with notice of the 
decision in March 2004, and the notice included an 
explanation of the procedure for obtaining review of the 
decision.  A statement of the case issued in July 2004 
provided the veteran with the applicable rating criteria 
regarding degenerative disc disease, a statement of the 
reasons for the decision to award the particular evaluation, 
and a summary of the evidence considered by the Secretary.  
38 U.S.C.A. § 5104.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Turning to the merits of the claim, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for degenerative disc disease at L5-S1.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A new rating formula for the spine became effective September 
26, 2003.  As the veteran filed her claim for service 
connection in November 2003, the new criteria will be 
applied.  Under the new rating formula, lumbosacral strain is 
rated under Diagnostic Code 5237, and is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under this Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 2.

Thus, in order to warrant a 20 percent disability evaluation, 
the next higher evaluation, the evidence must show forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees (the Board notes that this is inapplicable in this 
case, since the veteran is not service-connected for the 
cervical spine); or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees (again, not applicable in this case); or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  In a November 2003 
VA MRI report of the lumbar spine, it was noted that the 
veteran had mild degenerative joint disease but had no other 
abnormalities of the lumbar spine.  

In a March 2004 VA examination report of the spine, physical 
examination of the thoracolumbar spine revealed 90 degrees of 
forward flexion in the seated position, without any pain or 
discomfort.  There was 30 degrees of active range of motion 
while standing, 20 degrees of extension, 30 degrees of 
lateral side bending to the right and left, and 40 degrees of 
rotation to the right and left.  There was no spasm or 
tenderness to palpation.  Straight leg test was negative in 
the seated and supine positions.  There was a 5/5 major motor 
test in all major musculature of the bilateral lower 
extremities.  Deep tendon reflexes were 2+ and symmetric.  
There were no focal sensory deficits.  The assessment was 
subjective complaints of thoracic spine pain, with no 
evidence of radiculopathy, significant symptom overlay, and, 
what appeared to be secondary gain in the examination, as the 
veteran's passive range of motion, while not being focally 
examined, was significantly better than her active effort.

As forward flexion of the thoracolumbar spine was 90 degrees 
in the seated position, this does not meet the criteria of 
greater than 30 degrees but not greater than 60 degrees for a 
20 percent disability evaluation.  Although the veteran only 
had 30 degrees of flexion while standing, the measurement 
taken while seated indicates that the veteran is not limited 
to 30 degrees.  Further, the examiner noted that the 
veteran's passive range of motion, while not being focally 
examined, was significantly better than her active effort.  
The Board finds this assessment highly probative.  The 
combined range of motion of the thoracolumbar spine, using 
the 90 degree measurement for forward flexion, is 250, which 
does not meet the criteria for a 20 percent disability 
evaluation (which requires a measurement not greater than 120 
degrees).  Even when using the 30 degree measurement for 
forward flexion, the combined range of motion of the 
thoracolumbar spine is 190, which also does not meet the 
criteria for a 20 percent disability evaluation.

The Board notes that the veteran has repeatedly asserted that 
she has pain on movement.  Further, in an April 2004 
statement, she indicated that she had a sharp pain that was 
continuous and shoots down her back to her legs, and that her 
back is stiff at times.  However, in the March 2004 
examination report, she reported that the pain did not 
radiate, but stayed in the middle of her back.  Also in the 
April 2004 statement, she asserted that she could not 
participate in sports or physical activities, and she has 
trouble carrying her small child.  However, in the March 2004 
examination report, she indicated that the pain did not 
affect her participation in sporting activities.  

At the September 2005 hearing, the veteran stated that she 
had constant pain in her back that would shoot up to the 
middle part of her back, and that if she sat too long or 
stood too long, the back would get stiff.  She stated that 
the pain was constant, and that she could not lift her 2-year 
old child and could not do certain physical activities 
because of the constant pain.  She indicated that she 
underwent physical therapy, but not since service, and she 
indicated that she had not had treatment for her back since 
service.  

The Board finds that the veteran's complaints of pain and 
limited physical activity demonstrate mild functional 
impairment, which is reflected in the currently assigned 10 
percent disability evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  For 
example, in the May 2004 VA examination the veteran's gait 
was described as normal.  Additionally, in the March 2004 
examination the examiner indicated that there was no pain or 
discomfort on seated motion.  In short, the Board finds that 
despite the veteran's subjective complaints of pain, in the 
absence of objective findings of limited function due to 
pain, or other more severely disabling back symptomatology, 
there is no basis to warrant a higher disability evaluation.  
The Board also notes that there are no other associated 
objective neurologic abnormalities that would warrant a 
separate evaluation.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for degenerative disc disease at L5-S1, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. 
at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Although the veteran indicated in the March 2004 examination 
report that she was not currently working, there is no 
indication that this is due to her service-connected 
degenerative disc disease at L5-S1.  Nor is there any 
indication that she requires frequent periods of 
hospitalization due to this disability.  The Board finds that 
the evidence does not show that this case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.  
See 38 C.F.R. § 3.321(b)(1)


ORDER

An increased evaluation for degenerative disc disease at L5-
S1 is denied.


REMAND

At the hearing before the undersigned in September 2005, the 
veteran identified many outstanding relevant treatment 
records that must be obtained before this appeal may be 
adjudicated.  See 38 C.F.R. § 3.159(c).

Regarding the issue of entitlement to service connection for 
post inflammatory hyperpigmentation with acne, the veteran 
indicated at the September 2005 hearing that she had an 
appointment for treatment with a private physician, Dr. 
Morgan, in Columbia, in October.  The veteran should be 
requested to submit authorization for VA to obtain those 
records.

Regarding the issue of entitlement to service connection for 
fibroid cysts of the uterus, the service medical records 
indicate that the veteran had fibroid cysts in service.  It 
is unclear, however, whether the veteran currently has this 
condition, and if so, whether it is related to the condition 
in service.  In the November 2003 VA gastrointestinal 
examination report, the examiner gave a diagnosis of fibroid 
uterus without complication.  It is unclear whether this 
diagnosis was based on examination or upon the veteran's 
history.  In the December 2003 VA general medical examination 
report, the examiner performed a pelvic examination but in 
his diagnosis stated that there was insufficient information 
to make a diagnosis of a fibroid tumor.  As there is a 
possibility that the veteran currently has fibroid cysts of 
the uterus, and she did have fibroid cysts during service, 
the Board finds it necessary to obtain a gynecological 
examination to determine the veteran's current condition as 
to fibroid cysts and whether the current condition, if any, 
is related to her condition in service.

Regarding the issue of entitlement to service connection for 
headaches, the veteran has indicated that she has sought 
treatment at the VA clinic every month since January 2005.  
The Board notes that there are no VA treatment records 
associated with the claims file, and that it is necessary to 
obtain those records.  The veteran has also noted continuous 
treatment for residual scars, status post breast reduction 
surgery, at the Sumpter VA medical center, and for 
gastroesophageal acid reflux disease, all at the VA clinic.  
These records are necessary for a fair adjudication of the 
veteran's claims for entitlement to service connection for 
headaches, for an increased evaluation for residual scars, 
status post breast reduction surgery, and for an increased 
evaluation for gastroesophageal acid reflux disease.

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  Request the veteran to provide 
authorization for VA to obtain treatment 
records from Dr. Morgan for her acne 
condition.  The veteran should provide a 
full mailing address for Dr. Morgan.

2.  Request the veteran's VA treatment 
records from the VA Medical Center and 
Clinic, Sumter, South Carolina, and the 
VA Medical Center in Columbia, South 
Carolina, from September 2003 to the 
present.

3.  Obtain a gynecological examination.  
The gynecologist should describe the 
veteran's current uterine fibroid 
condition, if any, and indicate whether 
it is as likely as not that the veteran's 
current condition (if any) is related to 
her fibroid condition in service.  The 
gynecologist should review the c-file, 
including the service medical records, 
and indicate that such review has been 
made.

4.  After the development requested above 
has been completed, another full review 
of the record should be conducted.  If 
the benefit sought on appeal remains 
denied as to any issue, the veteran and 
her representative (if any) should be 
furnished with a supplemental statement 
of the case and provided an opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


